In an action for partition and an accounting, the defendant Marie Menna appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Glover, J.), dated March 13, 2002, as granted the plaintiffs motion to compel her to accept the plaintiffs reply to the counterclaims.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in granting the plaintiffs motion to compel the appellant to accept her reply to the counterclaims. Altman, J.P., Krausman, Goldstein, H. Miller and Crane, JJ., concur.